DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments received 2/8/2022.
Claims 1-21 have been amended. 
Claims 22-24 are newly added.
Claims 1-24 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022, has been entered.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 3/4/2022. 
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 8, 10, 13, 14, 15, 16, 17, 19, 20, 21-24 are rejected under 35 U.S.C. 103 as obvious over Maxwell et al. (U.S. 2015/0134439 A1; hereinafter, "Maxwell") in view of Dejaeger et al. (U.S. 6,456,981 B1; hereinafter, "Dejaeger"), in view of Velusamy et al. (U.S. 2012/0166261 A1; hereinafter, "Velusamy") and Byerley et al. (U.S. 2008/0208688 A1; hereinafter, "Byerley").

Claims 1, 13, 19: (currently amended)
Pertaining to the limitations of claims 1, 13, 19 as exemplified in the method steps of claim 13, Maxwell teaches the following:
A method of operating a consumer feedback incentive system, the method comprising:
providing a first interface for display on a display of a computing device associated with a consumer, the first interface being associated with a digital wallet of the consumer, the first interface comprising an option linked to the digital wallet enabling completion of a payment associated with a purchase (Maxwell, see at least Figs. 1C-1E and Fig. 1I, and at least [0029]-[0034] e.g.: “As illustrated in FIG. 1C, the interactive digital receipt 104 [digital wallet] includes an engagement, or interactive, component for generating a tipping feature 110... The tipping feature enables any tip added by the customer to be directly transmitted to the payment system, without any human interference… For example, after the customer has tendered his credit card to the merchant to pay for a meal, the interactive digital receipt is generated on the customer's mobile device. Using the mobile device, the customer can then proceed to add a tip, and such tip (e.g., credit card authorization of the tip) is directly sent to the payment system to be added together with the already authorized payment amount, without the merchant having to physically enter and submit the tip authorization to the payment system… The tipping feature 110 embodied within the App may also be a user interface component 122B [first interface] with default tip amounts displayed to the user… [and] the interactive digital receipt 104 can include two transaction components 106A, 106B, in addition to the tipping feature 110. The transaction component 106A includes an overview of the transaction completed between the customer and the merchant, such as the total amount of the transaction, the payment card used for the transaction… the date,… the name of the items purchased, the quantity, the price, or the like, etc…”; applicant’s “completion of a payment associated with a purchase” reads on Maxwell’s tipping feature enabling a “tip”; i.e. Maxwell’s tip completes a payment associated with Maxwell’s purchase of e.g. “a meal at a restaurant” – this “tip” is “transmitted to the payment system without the merchant having physically enter and submit the tip authorization to the payment system”. 

    PNG
    media_image1.png
    658
    971
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    816
    580
    media_image2.png
    Greyscale

[…]
providing a second interface for display on the on the display of the computing device of the consumer, the second interface comprising a display of the generated survey and the identified incentive offer, such that the survey is displayed in a first portion of the second interface and the identified incentive offer is displayed along with an option to claim the identified incentive offer in a second portion of the second interface (Maxwell, see at least Figs. 1F and 1I and [0035] – [0041]; e.g. “…As illustrated in FIG. 1F, the interactive digital receipt 104 can include an engagement, or interactive, component that contains a feedback feature 112 [survey]. The feedback feature 112 allows the customer (i.e., payer, consumer, or the like) to submit feedback after the completion of a particular transaction with a merchant (i.e., payee). The feedback may include submitting, for example, a rating (e.g., 5 stars), a review, a suggestion, or the like, on various aspects of the transaction (e.g., store cleanliness, service, products, overall visit satisfaction, etc.)… promotional reward 114 [incentive offer]…, etc…” 

    PNG
    media_image3.png
    697
    502
    media_image3.png
    Greyscale
);
receiving, from the computing device of the consumer, a response, the response comprising survey feedback data and an indication that the consumer has claimed the identified incentive offer (Maxwell, see at least Fig. 1I and [0035]-[0044], regarding provision of a “promotion reward” offered via a “promotional feature 114”, e.g.: “…For example, the customer is rewarded a "20% Off Coupon" incentive, or feedback reward, if a written review is submitted [response] before expiration of the feedback timeframe, e.g., within an hour after the time of completion of a transaction.…”; Maxwell’s user’s submitted review [response] is both survey feedback and an indication that the consumer has claimed the identified reward [incentive offer] of a 20% Off Coupon – i.e. the user has performed the activity necessary to lay claim to the reward; see also at least [0057]); 
[…]
transmit, based on the determination and the received response, the identified
incentive offer […] (Maxwell, see at least [0040]-[0044] e.g.: “…The promotional feature 114 [identified incentive offer] may be provided [transmitted] in the interactive digital receipt 104 in various configurations…”);
Although Maxwell teaches the above limitations, including e.g. per Fig. 1I generating a field to receive “feedback 112” [a survey] after a transaction, where a reward [incentive] may be provided to the user for sending/submitting feedback, Maxwell may not teach all the below nuances regarding such feedback surveys. However, regarding these features, Maxwell in view of Dejaeger teaches the following:
generating a survey based at least on the purchase and a profile of the consumer, the generated survey comprising questions corresponding to attributes of the purchase and the profile of the consumer (Dejaeger, see at least [10:55-11:20], teaching: “…the retrieved user profile may be used to generate a customized retail survey in the form of a video message containing a number of questions which are displayed on the marketing portion 22a [interface] of the display monitor 22… The customized retail survey may be targeted to solicit a response from the customer relating the customer's impression of an item that the customer purchased during his previous visit to the retailer's store or an item that the customer obtained information about from the consumer interactive terminal 20 while shopping prior to checking out his or her items for purchase. For example, if during the customer's previous visit to the retailer's store the customer bought a particular type of beer, a survey question may be displayed on the marketing portion 22a of the display monitor 22 which solicits the customer's opinion as to if or if not the customer would again consider purchasing the same type of beer. It should be appreciated that an incentive voucher may be offered to the customer for answering the question associated with the retail survey…”);
analyzing the attributes of the purchase and the profile of the user, and determining a type of incentive offer (Dejaeger, again see at least [10:55-11:20], teaching: “…It should be appreciated that an incentive voucher may be offered to the customer for answering the question associated with the retail survey. For example, if the customer answers the question associated with the particular type of beer he or she previously purchased, a coupon may be printed with the printer 32 for a discount on a subsequent purchase of additional beer…”);
identifying an incentive offer corresponding to the determined type of incentive offer (Dejaeger, again see at least [10:55-11:20], teaching: “…For example, if the customer answers the question associated with the particular type of beer he or she previously purchased, a coupon may be printed with the printer 32 for a discount on a subsequent purchase of additional beer…”);
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Dejaeger which are applicable to a known base device/method of Maxwell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Dejaeger to the device/method of Maxwell because Dejaeger’s survey techniques are applicable to Maxwell’s solicited customer feedback [survey] and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Maxwell/Dejaeger teach the above limitations, and Maxwell teaches identification of promotional rewards to provide to a user as an incentive for the user to submit feedback [survey], Maxwell may not teach the below nuance regarding restrictions on providing his promotional reward [incentive offers]. However, regarding these features, Maxwell in view of Velusamy teaches the following:
determine that the identified incentive offer is capable of being provided to the consumer based on the consumer receiving a number of incentive offers from merchants, wherein the number of incentive offers is below a maximum number of incentive offers with respect to a time period (Velusamy, see at least [0052]-[0058], e.g.: “…the deal retrieval module 203 retrieves deal data 105 from the retailer/vendor transaction system 107. As mentioned previously, the deal data 105 pertains to the various deals, incentives and special offers on products and services of given retailers. …the deal data 105 may specify terms, conditions, purchase pricing, … and other data useful for informing people about the deal…The deal sharing and configuration module 205 may also be configured by the retailer/vendor accordingly for ensuring proper execution and management of deals for sharing by purchasers... Retailers can configure the number of deals that are available at any given time, for any given person to share… Only deal data conforming to the configuration settings would be retrieved and subsequently presented.”; applicant’s “identified incentive offer” is analogous to Velusamy’s “deal” to share. Velusamy determines “the number [maximum] of deals that are available” for any given person “at any given time” [with respect to a time period]. Furthermore, Velusamy teaches “Only deal data conforming to the config settings would be retrieved and subsequently presented” and therefore, any deal which is presented inherently means Velusamy has determined that the identified deal is capable of being provided to the person [consumer] based on the person not having reached “the number [maximum] of deals that are available, for [said] person to share”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Velusamy (directed towards techniques regarding sharing of deals [incentive offers] with a user’s contact list) which are applicable to a known base device/method of Maxwell/Byerley (already directed towards providing such incentive offers to a user) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Velusamy to the device/method of Maxwell/Byerley because Maxwell/Byerley and Velusamy are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Although Maxwell teaches the above limitations upon which the following features are predicated, including per [0040]-[0044]: “…The promotional feature 114 [identified incentive offer] may be provided [transmitted] in the interactive digital receipt 104 [digital wallet] in various configurations…” and teaches his “interactive digital receipt 104” includes “transaction component 106A/B” which per [0034] provides “an overview of the transaction completed between the customer and the merchant, such as the total amount of the transaction, the payment card used for the transaction… the date,… the name of the items purchased, the quantity, the price, or the like, etc…”, and Maxwell teaches providing a time-based reward [incentive offer] to a user in exchange for a consumer submitting feedback or completing a redemption activity, also as shown supra, he may not explicitly use the term “digital wallet” in the context as recited below. However, regarding these features, Maxwell in view of Beyerly teaches the following:
[transmit, …, the identified incentive offer] directly to the digital wallet of the consumer (Byerley, see at least [0034]-[0036] and [0092]-[0093]; teaching: MDCs - Mobile Discount Certificates [incentive rewards] may be provided by MDC issuers and the issuer may provide [transmit] the MDC to the user’s mobile wallet; For example, per [0035]: “Many different types of MDC are possible. These include, but are not limited to coupons (e.g. providing discounts on goods and services, etc.)…”; and per [0036]: “By way of example, …the customer may receive discount coupons and mail-in rebates on his phone for discounts on goods, some being promoted by the grocery store and others by their respective manufacturers. The customer may store all or selected MDC in the mobile phone's mobile wallet…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Byerley (i.e. transmitting an identified coupon [incentive offer] to the digital wallet of the consumer) which is applicable to, i.e. in response to, a known device/method of Maxwell (i.e. who already teaches providing a determined promotional reward, such as coupons, via a “digital receipt” [analogous to a digital wallet] where the provision is in response to a user submitting survey feedback data which is also an indication that the one or more consumers desires to receive such promotions) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Byerley in response to the device/method of Maxwell because Maxwell and Byerley are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 14: (currently amended)
Maxwell/Dejaeger/Velusamy/Byerley teach the above limitations upon which these claims depend. Maxwel may not teach the below nuance regarding sharing of promotions [incentive offers]. However, regarding these features, Maxwell in view of Velusamy teach the following:
… provide a third interface for display on the computing device of the consumer, the third interface enabling selection of a contact from a contact list for sharing the incentive offer received in the digital wallet of the consumer (Velusamy, see at least [0036]-[0041] e.g.: “…deal data 105 may be presented to the user interface of the user device 101a in various forms…, the deal data may also be presented along with various capabilities for enabling the purchaser to forward or share deal data 105 with friends, family members and other peers… the purchaser specifies their deal preferences and also predetermines (selects) the contacts or groups they want to share deal data (e.g., coupon information) with. etc...”; see also at least [0052]-[0054], [0062], and [0071] teaching, e.g.: “…the coupon sharing platform may be configured to retrieve a contact list for the user to enable distribution of the offer to one or more members of the contact list. The contact list may be associated with a social networking application or contact management application of the device 101…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Velusamy (directed towards techniques regarding sharing of deals [incentive offers] with a user’s contact list) which are applicable to a known base device/method of Maxwell (already directed towards providing such incentive offers to a user) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Velusamy to the device/method of Maxwell because Maxwell and Velusamy are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 22, 23, 24: (New)
Maxwell/Dejaeger/Velusamy/Byerley teach the limitations upon which these claims depend. Furthermore, Maxwell teaches the following:
…providing a merchant analytics platform to a merchant associated with the incentive offer, the merchant analytics platform comprising a user interface displaying a plurality of analytics display sections, the plurality of analytics display sections configured to display one or more representations associated with the real-time survey feedback (Maxwell, see at least Figs. 4, 5, and 6 and at least [0064]-[0065]; e.g. “engagement dashboard 400” and “Merchant Feedback Dashboard 500”, etc…

    PNG
    media_image4.png
    377
    529
    media_image4.png
    Greyscale
).

Claims 3, 15, 20: (dependency amended)
Maxwell/Dejaeger/Velusamy/Byerley teaches the limitations upon which these claims depend. Furthermore, Maxwell teaches the following:
… wherein the merchant analytics platform is further configured to receive input from the merchant indicating one or more attributes of consumers to which the merchant desires that incentive offers be made (Maxwell, see at least [0064]-[0065], teaching: “…The engagement dashboard 400 enables the merchant to customize various time-based engagements that may be offered via the interactive digital receipt to the customer. Using the engagement dashboard 400, the merchant may dynamically change the engagement type that is generated, or displayed, to a particular customer at the completion of every transaction. Further, the merchant may choose between different templates of a particular engagement type to be displayed. Such dynamic capability enables the merchant to utilize the interactive digital receipt according to the business needs of the merchant. For example, for a frequent customer, the merchant may choose to generate a coupon in place of a feedback invitation, which is customarily offered as the default engagement to customers…”).

Claims 4, 16, 21: (currently amended)
Maxwell/Dejaeger/Velusamy/Byerley teach the limitations upon which these claims depend. Furthermore, Maxwell teaches the following:
wherein the merchant analytics platform is further configured to receive input from the merchant, at least defining the incentive offer (Maxwell, see at least [0064]-[0065] merchant is allowed to define an incentive for a particular customer, such as a coupon for a regular customer instead of feedback for a new customer, etc…).

Claim 8: (dependency amended)
Maxwell/Dejaeger/Velusamy/Byerley teach the limitations upon which these claims depend. Furthermore, Maxwell teaches the following:
The system of claim 1, wherein the user interface is displayed on a mobile application of a mobile device associated with the merchant (Maxwell, see at least [0064]-[0067] and [0077]; e.g. “…The merchant transaction system 606 may be, for example, mobile devices and computing devices that can communicate with the interactive digital receipt system 602 and the customer device 604 through the network 608...”; and merchant device and transaction system is connected through “mobile communication network”).
at least one portion of the user interface presents information pertaining to a number
of feedback responses received for a time period, and at least one portion of the user interface presents information pertaining to usage data of one or more applications that are installed on the mobile device (Maxwell, see at least Figs. 4-5 and at least [0064]-[0065], e.g.: “FIG. 5 illustrates a screenshot of a merchant feedback dashboard 500 for managing customer feedback. Merchant feedback dashboard 500 may be part of a user interface [the user interface] implemented on a merchant computing system, such as the merchant transaction system 606 of FIG. 6. The merchant feedback dashboard 500 is connected to an interactive digital receipt system (e.g., the system 602 of FIG. 6) that is configured to generate one or more interactive digital receipts [an application installed] on a user device [on the mobile device] of a customer. The merchant feedback dashboard 500 collects and analyzes data extracted from the feedback submitted through one or more interactive digital receipts. A particular merchant may utilize content from the feedback dashboard 500 to improve the merchant's business needs. For example, the feedback dashboard 500 may be integrated with the merchant engagement dashboard 400 to automatically generate appropriate engagements for the interactive digital receipts…”

    PNG
    media_image5.png
    556
    755
    media_image5.png
    Greyscale
).

Claim 10: (currently amended)
Maxwell/Dejaeger/Velusamy/Byerley teach the limitations upon which these claims depend. Furthermore, Maxwell teaches the following:
The system of claim 1, wherein the one or more representations associated with the survey feedback comprise at least one selected from: customer comments, customer demographics, customer psychographics, merchant rating data, at least one estimate of the number of consumers gained as a result of the merchant using the system, at least one estimate of the value of consumers gained as a result of the merchant using the system, an accounting of the value of incentives delivered by the system on the merchant's behalf, and data associated with one or more rates of success associated with at least one of the one or more incentive offers. (Maxwell, see at least Figs. 1I, 4 and 5 e.g. “satisfaction statistics”; at least [0035]; e.g. “The feedback may include submitting, for example, a rating (e.g., 5 stars), a review, a suggestion, or the like, on various aspects of the transaction (e.g., store cleanliness, service, products, overall visit satisfaction, etc.). In some embodiments, the feedback is submitted directly to the merchant. In some embodiments, the interactive digital receipt system coordinates, communicates, and links with third party services associated with the merchant in implementing the feedback feature 112…” and see at least [0064]-[0065])

Claim 17: (currently amended)
Maxwell/Byerley teaches the limitations upon which these claims depend. Furthermore, Maxwell teaches the following:
The system of claim 23, wherein at least a portion of the user interface displays, in graphical form, at least one of the one or more representations associated with the real-time survey feedback (Maxwell, see at least Fig. 5 and associated disclosure as noted supra).


Claims 6, 7, 9, 11, 12, 18 are rejected under 35 U.S.C. 103 as obvious over Maxwell in view of Dejaeger, Velusamy, Byerley, and further in view of Abedin et al. (U.S. 2017/0192648 A1; hereinafter, "Abedin").

Claims 6: (currently amended)
Although Maxwell/Byerley/Velusamy teaches the limitations upon which these claims depend, including a merchant dashboard, Maxwell may not teach the nuance as recited below. However, regarding this feature, Maxwell in view of Abedin teaches the following:
The system of claim 22, wherein at least one of the plurality of analytics display sections is configurable by the merchant (Abedin, see at least [0044], teaching: “…Settings, including merchant dashboard 602 settings, may be configured by selecting a settings icon 636, and a user (e.g., the merchant) may log-out of their account by selecting a logout icon 638…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Abedin which is applicable to a known base device/method of Maxwell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Abedin to the device/method of Maxwell in order to realize imitation because Maxwell and Abedin are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)

Claim 7: (currently amended)
Although Maxwell/Byerley/Velusamy/Abedin teaches the limitations upon which these claims depend, Maxwell may not teach the nuance as recited below. However, regarding this feature, Maxwell in view of Abedin teaches the following:
The system of claim 6, wherein the at least one of the plurality of analytics display
sections is configurable according to at least one of a group consisting of [:] a physical size on the user interface of the at least one of the plurality of analytics display sections, a location on the user interface of the at least one of the plurality of analytics display sections, and content in the at least one of the plurality of analytics display sections Abedin, see at least [0044], teaching: “Merchant may select an invoicing icon 632 to view expanded details, for example, regarding invoices [content]…Settings, including merchant dashboard 602 settings, may be configured by selecting a settings icon 636…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Abedin which is applicable to a known base device/method of Maxwell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Abedin to the device/method of Maxwell in order to realize imitation because Maxwell and Abedin are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)

Claim 9: (Currently amended)
Although Maxwell/Byerley/Velusamy teaches the limitations upon which these claims depend, including a merchant dashboard, Maxwell may not teach the nuance as recited below. However, regarding this feature, Maxwell in view of Abedin teaches the following:
The system of claim 22, wherein the user interface is displayed in a web browser. (Abedin, see at least [0065], teaching: “[0065] The customer devices 1102 and/or merchant devices 1104 may include one or more browser applications which may be used, for example, to provide a convenient interface to permit the customer to browse information available over the network 1114.”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Abedin which is applicable to a known base device/method of Maxwell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Abedin to the device/method of Maxwell in order to realize imitation because Maxwell and Abedin are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)

Claims 11, 18: (dependency amended)
Although Maxwell/Byerley/Velusamy teaches the limitations upon which these claims depend, including a merchant dashboard, Maxwell may not teach the nuance as recited below. However, regarding this feature, Maxwell in view of Abedin teaches the following:
… wherein at least a portion of the user interface displays one or more representations associated with the merchant's performance compared to one or more competitors of the merchant (Abedin, see at least [0058], teaching: a merchant may quickly glance at the merchant dashboard and promptly get a sense of whether they are doing well, average, or poorly versus other, potentially competitive, merchants in the same or similar industry, etc…).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Abedin which is applicable to a known base device/method of Maxwell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Abedin to the device/method of Maxwell in order to realize imitation because Maxwell and Abedin are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)

Claim 12: (currently amended)
Although Maxwell/Byerley/Velusamy teaches the limitations upon which these claims depend, including a merchant dashboard, Maxwell may not teach the nuance as recited below. However, regarding this feature, Maxwell in view of Abedin teaches the following:
The system of claim 22, wherein at least a portion of the user interface displays one or more representations associated with the merchant's performance compared to one or more other stores, including franchises, of the merchant (Abedin, see at least [0058], teaching: a merchant may quickly glance at the merchant dashboard and promptly get a sense of whether they are doing well, average, or poorly versus other, potentially competitive, merchants in the same or similar industry, etc…).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Abedin which is applicable to a known base device/method of Maxwell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Abedin to the device/method of Maxwell in order to realize imitation because Maxwell and Abedin are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.)

Claims 5 is rejected under 35 U.S.C. 103 as obvious over Maxwell in view of Dejaeger, Velusamy, Byerley, further in view of Kodesh et al. (US 10,467,557 B1; hereinafter, "Kodesh").

Claim 5: (Currently Amended)
Although Maxwell/Byerley/Velusamy teaches the limitations upon which this claims depends, Maxwell may not explicitly teach the nuance as recited below. However, regarding this feature, Maxwell in view of Kodesh teaches the following:
The system of claim 22, wherein the merchant analytics platform is configured to display: 
one or more estimates of added value provided to the merchant as a result of the merchant using the system, and an expected consumer lifetime1 value. (Kodesh, see at least Figs. 3A-3F and at least  [4:36-5:40] teaching: “FIGS. 3A-3F are screenshots of a cloud services business management application (e.g., cloud services business management application 227 of FIG. 2) dashboard 300 enabling measurement of the success of respective cloud services business metrics 305, 310, 315, 320, 325, 330 for a cloud services provider (e.g., cloud services provider 210 of FIG. 2) for monitoring and analysis of the cloud services business metrics (e.g., cloud services business metrics 205 of FIG. 2) according to example embodiments of the present invention.  FIGS. 3A-3F depict, for a selected cloud services business segment 385 over a range of time, respective plots 355, 360, 365, 370, 375, 380 in a graph region 350 of the dashboard 300 of Average Revenue Per User (ARPU) 305, Customer Lifetime Value (CLTV) 310 (based on ARPU and churn), Churn 315 (i.e., customer turnover rate), Customer Acquisition Cost (CAC) 320 (i.e., the cost of getting a customer; should be less than CLTV), Revenue 325, and Customers 330, respectively…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kodesh which is applicable to a known base device/method of Maxwell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Kodesh to the device/method of Maxwell because Maxwell and Kodesh are analogous art in the same field of endeavor (e.g. merchant dashboard systems) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 1-21 and added new claims 22-24 on 2/8/2022. Applicant's arguments (hereinafter “Remarks”) also filed 2/8/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 103 rejections with Maxwell in view of Dejaeger, Velusamy, and Byerley. 

Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure: 
Watson – US 2014/0058937 A1 – see para [0109] teaching e.g.: “A contactless transaction (e.g., payment) is performed using an application, such as payment application 704, which is linked to a mobile wallet installed on a mobile device (e.g., FIG. 1, mobile device 101). The payment application is also linked to an account (e.g., checking account).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: the term “expected consumer lifetime value” only appears once in the entire original disclosure at paragraph [0011] of Specification as originally filed. There is no further explanation of this term anywhere in the original disclosure. Furthermore, in the specification at paragraph [0011] there is no example and no definition provided. Therefore, the term is interpreted commensurate with the teachings of the prior art regarding (i.e. as a term-of-art).